Citation Nr: 0723051	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal with traumatic 
degenerative joint disease and flexion deformity.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1989 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  At the hearing, 
additional evidence in the form of a statement of his 
supervisor dated in May 2007 was received.  This record was 
accompanied by an appropriate waiver of initial RO 
consideration of the evidence.  38 C.F.R. § 20.1304.


FINDING OF FACT

The residuals of a fracture of the right fifth metacarpal 
with traumatic degenerative joint disease and flexion 
deformity is manifested by X-ray evidence of degenerative 
joint disease of the distal phalanx and narrowing of the 
distal interphalangeal joint of the finger and limitation of 
motion (45 degree loss of extension of the distal 
interphalangeal joint of the right small finger) with 
markedly decreased grip strength in the right hand as 
compared with the left hand (70 pounds of pressure versus 130 
pounds of pressure).  


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the right fifth metacarpal with traumatic 
degenerative joint disease and flexion deformity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5156, 5230 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in February 2005 and March 2006.  In February 2005, the 
veteran was notified of the evidence needed to substantiate 
the claim for increase, namely, evidence showing that the 
service-connected disability has increased in severity.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence in his possession that pertained to 
his claim.  In March 2006, the veteran was provided notice of 
the effective date of the claim and the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  In any case, the procedural defect was 
essentially cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  That is, he had the opportunity 
to submit additional argument and evidence, which he did, and 
to address the issue at a hearing before the undersigned.  As 
the timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

It is also noted that after the issuance of the content-
complying VCAA notice letters in February 2005 and March 
2006, the RO did not readjudicate the claim.  This procedural 
defect, too, has essentially been cured without prejudice to 
the veteran.  As noted previously, after the VCAA letters 
were issued the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim.  He 
testified at a hearing in May 2007, and at the hearing he 
submitted additional evidence in the form of a statement of 
his supervisor.  No additional evidence had been added to the 
claims file since the RO's last adjudication of the claim in 
the supplemental statement of the case that issued in 
September 2004.  In fact, except for the additional evidence 
received at the hearing in May 2007, which itself was 
accompanied by a waiver of initial RO consideration, the 
veteran did not respond to the VCAA notice of February 2005 
and March 2006.  As there was no material change in or 
addition to the information included in the supplemental 
statement of the case, there was nothing further for the RO 
to adjudicate and no reason to issue another supplemental 
statement of the case.  38 C.F.R. § 19.31.  Accordingly, the 
Board will proceed to adjudicate this claim.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO in May 
2007, which was conducted by the undersigned Veterans Law 
Judge.  The veteran has not identified any additional records 
for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in April 2004 to 
evaluate the nature and severity of the residuals of a 
fracture of the right fifth metacarpal with traumatic 
degenerative joint disease and flexion deformity.  The VA 
examiner furnished an addendum report in August 2004.  As 
there is no indication of the existence of additional 
evidence to substantiate the current claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5230, any limitation of motion of 
either ring or little finger is noncompensable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  

Analysis

The residuals of a fracture of the right fifth metacarpal 
with traumatic degenerative joint disease and flexion 
deformity are currently evaluated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5230.  This diagnostic 
code provides that any limitation of motion of either ring or 
little finger is noncompensable, regardless if it involves 
the major or minor extremity.  The medical records on file 
reflect that the veteran's right hand is his dominant or 
major extremity.  Therefore the zero percent rating is the 
maximum rating allowable under Diagnostic Code 5230.  

As the veteran is evaluated at the maximum rating under Code 
5230, no higher rating based on limitation of motion is 
permitted, even when the effects of pain on use and during 
flare-ups are considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Nevertheless, the VA examination report of April 2004 shows 
that in addition to a healed fracture and bowing of the 5th 
metacarpal, there is radiographic evidence of degenerative 
joint disease of the distal phalanx and narrowing of the 
distal interphalangeal joint of the finger.  Thus, it is 
appropriate to consider evaluating the disability under 
Diagnostic Codes 5003 and 5010 for degenerative arthritis 
when there is at least some limitation of motion.  Although 
the service-connected disability is noncompensable under the 
limitation of motion criteria of Diagnostic Code 5230, a 
rating of 10 percent may still be assigned for the affected 
joint, particularly when there are such findings as swelling 
or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

At the time of the VA examination in April 2004, the examiner 
indicated that there were normal ranges of motion when 
evaluating each digit of the hand.  And when evaluating the 
hand as a unit, the examiner noted that there was no loss of 
mobility or function of the wrist or hand.  It is notable, 
however, that the examination report was internally 
inconsistent in its reported findings, for the following 
reasons.  In one section of the report that details the range 
of motion of the hands, findings as to the right small finger 
were explicitly excluded.  Also, the examiner did state in 
another section of the report that there was a 45 degree loss 
of extension of the distal interphalangeal joint of the right 
small finger and that grip strength was markedly diminished 
in the right hand as compared with the left hand (i.e., 70 
pounds of pressure versus 130 pounds of pressure).  Given 
these contradictions, and giving credence to the veteran's 
own statements and testimony regarding increased right hand 
pain with repetitive movement and use of the hand as well as 
loss of mobility of the distal joint of the right small 
finger, the Board finds that the evidence supports the 
assignment of a 10 percent rating for arthritis with painful 
motion under 38 C.F.R. § 4.59, entitlement to at least the 
minimum compensable rating for the joint. 

A rating higher than10 percent is not warranted because the 
disability does not more nearly approximate amputation with 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. § 4.71a, Diagnostic Code 5156. 

For these reasons, the Board concludes that there is a basis 
for the assignment of a 10 percent rating, and no higher, for 
residuals of a fracture of the right fifth metacarpal with 
traumatic degenerative joint disease and flexion deformity.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For example, the record does not suggest that the 
veteran's right hand disability requires frequent 
hospitalization or causes marked interference with 
employment.  

In that regard, the Board acknowledges the May 2007 statement 
of the veteran's supervisor to the effect that "special 
considerations" were made in the workplace to accommodate 
the veteran's ongoing right hand condition.  While this 
document shows that the veteran's right hand impairment 
affects him in the course of his job, his workplace has 
apparently been modified or adapted for him in some manner.  
There is no evidence, for example, that he actually misses a 
great deal of work on account of his right hand or that his 
job is at jeopardy due to an inability to complete his work 
duties because of his hand disability.  For these reasons, 
the Board finds no basis to refer this case for consideration 
of an extraschedular rating.


ORDER

A 10 percent rating for residuals of a fracture of the right 
fifth metacarpal with traumatic degenerative joint disease 
and flexion deformity is granted, subject to the law and 
regulations governing the award of a monetary benefit.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


